PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Intel Corporation
Application No. 15/941,969
Filed: 30 Mar 2018
For TECHNOLOGIES FOR PACKET FORWARDING ON INGRESS QUEUE OVERFLOW
:
:
:
:	DECISION ON PETITION
:
:
:


This is a communication that serves to withdraw the holding of abandonment, sua sponte.

This application was believed to become abandoned for failure to reply in a timely manner to the notice requiring excess claim fees, mailed November 26, 2021, which set an extendable period for reply of two months.  It was believed no response was received.  Accordingly, this application appeared to become abandoned on January 27, 2022.  A notice of abandonment was mailed on August 8, 2022.

The electronic file has been reviewed and a response has been located in the form of $480 received on November 29, 2021.  

Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries 





concerning the status of this application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Applicant will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Applicant is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Applicant.